DETAILED ACTION
This action is in response to the claims filed 12/01/2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. US Document ID US 10242737 B1, hereinafter Lin.

Claim 1
	Lin teaches,  A neuromorphic computing device, comprising: ( Background col 3 line 7-8 “a neuromorphic memory device”) first neural circuits disposed in a first neural region; second neural circuits disposed in a second neural region;  (as shown in the structural diagram of Figure 5A, the first neural circuit, the BL lines, are in a distinct first region. While the second neural circuits, the SL lines, are in a distinct second region.
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
) and synapse weights electrically connected between the first neural circuits and the second neural circuits and disposed in a synapse region, (Again as seen in the figure above the Floating Gate,( FG1, FG2…ect.) is disposed in a middle region or synapse region. Further with reference to Figure 3, a schematic diagram,  
    PNG
    media_image2.png
    471
    601
    media_image2.png
    Greyscale
the word lines and SL lines are electrically connected by wires with the floating gate transistors between them.) wherein the first neural region and the second neural region are on opposing sides of the synapse region respectively. (Again with reference to Figure 5A the BL and SL circuits highlighted by the circled regions in red and green, corresponding to the first neural region and second neural region, are on opposing sides of the synapse region)

Claim 2
	Lin teaches claim 1
Further Lin teaches, comprising resistive material layers (col 2 line 22-23 “Contacts are connected in series with current carrying terminals of the transistors of the resistance cells [resistive layers]”) and insulating layers stacked alternately (as shown in Figure 5A the resistance cells, corresponding to resistive material layers (571, 572, 573) are drilled out through the insulating layer such that along the y axis an alternating stack of insulating and resistive layers are formed. Wherein the insulating layers, are they layers marked with the dotted region between the resistance cells) wherein one of the synapse weights comprises at least one of the resistive material layers. (As shown in the figure 3, the memristive circuits 311,321, ect. are connected to electrically conductive or resistive material layers, thus corresponding to “comprising at least one of the resistive material layers”)

Claim 3
Lin teaches claim 1
Further Lin teaches, comprising transistors on the same plane, wherein one of the synapse weights comprises at least one of transistors. (col 6 line 59-60  “Each resistance cell in the row of resistance cells (e.g. 531A, 532A, 533A, 534A) has a transistor” as shown in Figure 5A the FG cells are disposed along the same place in the z axis.)

Claim 4
Lin teaches claim 1
Further Lin teaches, wherein each of the synapse weights comprises a signal input terminal and a signal output terminal, the signal input terminals are between the first neural circuits and the signal output terminals, the signal output terminals are between the second neural circuits and the signal input terminals. (Again with reference to figure 5A 
    PNG
    media_image3.png
    402
    706
    media_image3.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line.)

Claim 5
Lin teaches claim 1
Further Lin teaches, wherein the synapse weights are defined into different synapse weight groups electrically connected to one of the first neural circuits, and one of the second neural circuits respectively. (As shown in Figure 3 
    PNG
    media_image4.png
    493
    588
    media_image4.png
    Greyscale
the schematic depicts synapse weights arranged in groups, where for example all the synapses connected to WL1 are a defined grouping. Further, this group of weights is electrically connected to at least on BL line, corresponding to a first neural circuit, and SL line, corresponding to a second neural circuit.)

Claim 6
Lin teaches claim 1
Further Lin teaches, wherein one of the first neural circuits arranged along a first axis is electrically connected to a first group of synapse weights arranged along a second axis of the synapse weights, a second group of synapse weights arranged along the first axis of the synapse weights is electrically connected to one of the second neural circuits arranged along the first axis (As shown in Figure 4 
    PNG
    media_image5.png
    375
    524
    media_image5.png
    Greyscale
the structural diagram depicts a first neural circuit arranged along the y axis, shown with the red arrow. As discussed previously, this first circuit is electrically connected to the synapse weight circuits, in which the first group is arranged along the x axis as shown with the purple arrow. A second group of synapse weight circuits, WL2, is arranged along the x axis, and connected to the second neural circuit also arranged along the x direction. Figure 3 referenced above, the schematic circuit, depicts the second circuit connected electrically to the gate terminal of the synapse weight circuit.)

Claim 7
Lin teaches claim 6
Further Lin teaches, The neuromorphic computing device according to claim 6, wherein each of the synapse weights comprises a resistor, extended along a third axis (As shown in figure 5D, 
    PNG
    media_image6.png
    331
    517
    media_image6.png
    Greyscale
element 581D is resistive material corresponding to the resistor of the synaptic cell or weight. It extends along yet another direction, the z axis. As depicted by the red arrow. Col 7 line 42-47 “the resistive elements (e.g. 581D, 582D, 583D, 584D) comprising the layer of higher resistivity material are disposed beneath the bit lines (e.g. BL1) and above the interlayer conductors”

Claim 8
Lin teaches claim 1
Further Lin teaches, wherein one of the first neural circuits arranged along a first axis is electrically connected to a first group of synapse weights arranged along the first axis of the synapse weights, a second group of synapse weights arranged along a second axis of the synapse weights is electrically connected to one of the second neural circuits arranged along the first axis (As shown in Figure 4 
    PNG
    media_image5.png
    375
    524
    media_image5.png
    Greyscale
the structural diagram depicts a first neural circuit arranged along the y axis, shown with the red arrow. As discussed previously, this first circuit is electrically connected to the synapse weight circuits, in which the first group is arranged along the x axis as shown with the purple arrow. A second group of synapse weight circuits, WL2, is arranged along the x axis, and connected to the second neural circuit also arranged along the x direction. Figure 3 referenced above, the schematic circuit, depicts the second circuit connected electrically to the gate terminal of the synapse weight circuit.)

Claim 9
Lin teaches claim 8
Further Lin teaches, wherein each of the synapse weights comprises a resistor, extended along Third axis (As shown in figure 5D, 
    PNG
    media_image6.png
    331
    517
    media_image6.png
    Greyscale
element 581D is resistive material corresponding to the resistor of the synaptic cell or weight. It extends along yet another direction, the z axis. As depicted by the red arrow. Col 7 line 42-47  “the resistive elements (e.g. 581D, 582D, 583D, 584D) comprising the layer of higher resistivity material are disposed beneath the bit lines (e.g. BL1) and above the interlayer conductors”

Claim 10
Lin teaches claim 1
Further Lin teaches, wherein the synapse region, the first neural region and the second neural region are non-overlapping with each other. (As shown in figure 5D, 
    PNG
    media_image7.png
    332
    514
    media_image7.png
    Greyscale
the first neural region is on the top side of the z axis, the second neural region is on the lower side along the z axis. Further the synapse region is in the middle along the z axis. Therefore, each region is non-overlapping.)

Claim 11
Lin teaches claim 1
Further Lin teaches, further comprising a substrate under the first neural circuits, the second neural circuits, and the synapse weights. ( col 6 line 54-57 “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis.)

Claim 12
Lin teaches,  A neuromorphic computing device, comprising: a substrate; synapse weights on the substrate; and neural circuits electrically connected to the synapse weights, and disposed on a side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the floating gate corresponds to the synapse weight, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.)

Claim 13
Lin teaches claim 12
Further Lin teaches, the neural circuits comprise first neural circuits disposed at the side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the BL circuit corresponds to the first neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.)

Claim 14
Lin teaches claim 13
Further Lin teaches, wherein the neural circuits further comprise second neural circuits disposed at the side of the synapse weights facing towards the substrate, the synapse weights are electrically connected between the first neural circuits and the second neural circuits. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the SL circuit corresponds to the second neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate. Further, the synaptic weights are electrically connected between the BL and the SL circuits.)

Claim 15
Lin teaches claim 12
Further Lin teaches, wherein the neural circuits comprises second neural circuits disposed at the side of the synapse weights facing towards the substrate. (col 6 line 54-57  “a row by four columns of resistance cells in an array of resistance cells having a number M of rows and a number N of columns of resistance cells on a substrate (e.g. 500)” As shown in the figures above, the substrate, 500, is underneath the array structure along the z axis. 
    PNG
    media_image1.png
    400
    706
    media_image1.png
    Greyscale
as shown in the figure, the SL circuit corresponds to the second neural circuits, which is electrically connected to neural circuits “disposed on a side of the synapse weights facing towards the substrate” as each circuit in the array faces towards the substrate.

Claim 16
Lin teaches claim 12
Further Lin teaches, wherein each of the synapse weights comprises a signal input terminal and a signal output terminal, one of the signal input terminal and the signal output terminal is at the side of the synapse weights facing towards the substrate, the other of the signal input terminal and the signal output terminal is on an another side of the synapse weights back to the substrate. (Again with reference to figure 5A 
    PNG
    media_image3.png
    402
    706
    media_image3.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line. )

Claim 17
Lin teaches claim 12
Further Lin teaches, wherein the neural circuits comprise first neural circuits and second neural circuits, each of the synapse weights comprises a signal input terminal and a signal output terminal, (Again with reference to figure 5A 
    PNG
    media_image3.png
    402
    706
    media_image3.png
    Greyscale
each synapse weight cell, corresponding to the dotted box, has a source and drain connection corresponding to the input terminal and output terminal. The output terminal between the synapse and the SL line, and the input terminal between the synapse and the BL line. )neural signals from the first neural circuits are transferred into the synapse weights through the signal input terminals and converted into weighted signals by the synapse weights, and then the weighted signals are transferred from the synapse weights through the signal output terminal to the second neural circuits. ( Abstract “A set of word lines is coupled to gates of the transistors in the resistance cells in respective columns. Current sensed at a particular source line represents a sum of products of the inputs x(m) by respective weight factors” and Figure 1 
    PNG
    media_image8.png
    297
    437
    media_image8.png
    Greyscale
 the word lines, corresponding to the first neural circuits, are connected to the synapse weight cells. Input from the word lines is passed to the cells to create a “sum of products of the inputs.” This sum of products is sensed (transferred) from the resistance cells (synapse weights) to the Source lines, corresponding to second neural circuits.)

Claim 18
Lin teaches claim 12
Further Lin teaches, wherein the synapse weights are defined into different synapse weight groups electrically connected to one of the first neural circuits, and one of the second neural circuits respectively. (As shown in Figure 3 
    PNG
    media_image4.png
    493
    588
    media_image4.png
    Greyscale
the schematic depicts synapse weights arranged in groups, where for example all the synapses connected to WL1 are a defined grouping. Further, this group of weights is electrically connected to at least on BL line, corresponding to a first neural circuit, and SL line, corresponding to a second neural circuit.)

Claim 19
Lin teaches claim 12
Further Lin teaches, comprising resistive material layers and insulating layers (col 2 line 22-23 “Contacts are connected in series with current carrying terminals of the transistors of the resistance cells [resistive layers]”) and insulating layers stacked alternately, (as shown in Figure 5A the resistance cells, corresponding to resistive material layers (571, 572, 573) are drilled out through the insulating layer such that along the y axis an alternating stack of insulating and resistive layers are formed. Wherein the insulating layers, are they layers marked with the dotted region between the resistance cells)  wherein one of the synapse weights comprises at least one of the resistive material layers. (As shown in the figure 3, the memristive circuits 311,321, ect. are connected to electrically conductive or resistive material layers, thus corresponding to “comprising at least one of the resistive material layers”)

Claim 20
Lin teaches claim 12
Further Lin teaches, comprising transistors on the same plane, wherein one of the synapse weights comprises at least one of transistors (col 6 line 59-60 “Each resistance cell in the row of resistance cells (e.g. 531A, 532A, 533A, 534A) has a transistor” as shown in Figure 5A the FG cells are disposed along the same place in the z axis.)

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that the rejection under 35 U.S.C 102(a)(1) should be withdrawn because the Lin Patent  falls under the exception of AIA  U.S.C. 102(b)(2)(C). However the rejection was applied under 102(a)(1), therefore Applicants argument is not relevant to the rejection applied. It is further noted that Applicant only asserts common ownership but did not provide statements required under 102(b)(2)(C)(1) through (3). Thus the statement of common ownership would not obviate a rejection under 102(a)(2). The office will apply a 102(a)(1) rejection unless the exceptions under 102(b)(1) are met (See MPEP 2153.01(a)). In this case, while the Lin patent was published within the one year grace period,  the published patent names different inventors from the instant application, and there is no evidence on record that by the inventor or a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor. See MPEP §§ 2153.01(a) and 2153.01(b).


Conclusion
Prior art
US document ID US 20180165573 A1, a 3d neural circuit with multiple input layers stacked in a first orientation, the array is configured using a multi-layer printed circuit board.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



	
/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122